Citation Nr: 1801266	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-27 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 2004.

This appeal arose to the Board of Veterans Affairs (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran appeared before the Undersigned Veterans Law Judge (VLJ) in October 2017. The transcript of the hearing is associated with the record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's sleep apnea is etiologically related to the Veteran's time in service.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are met.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for sleep apnea. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for sleep apnea, and the record reveals that the Veteran suffers from sleep apnea related to service. In January 2015, the Veteran underwent an extensive examination with his primary care physician in which the examiner confirmed the Veteran's sleep apnea and determined the Veteran's condition was related to service. Furthermore, the Veteran's private medical records demonstrate that he suffered from sleep problems and insomnia almost as soon as he returned from service and has suffered from sleep apnea ever since. Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


